Citation Nr: 0839891	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for dizziness and loss 
of balance.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a chronic sinus 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1969 and from December 1970 to February 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran failed, without 
apparent cause, to appear for a scheduled hearing in August 
2005.  Therefore, his request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2008).  He submitted additional evidence in support of his 
claims in September 2005, but waived agency of original 
jurisdiction consideration of that evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the veteran was 
provided VCAA notice by correspondence dated in November 
2003, but that he has not been notified that these 
requirements applied to all elements of a claim.  As this 
case must be remanded for other reasons, appropriate action 
should also be taken to ensure that adequate VCAA notice is 
provided..  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

In this case, the veteran contends that he has headaches, 
dizziness and loss of balance, sleep apnea, tinnitus, and a 
chronic sinus disorder that developed during or as a result 
of active service.  His service representative asserted, in 
essence, that these disorders may have a common etiology.  
Service medical records dated in March 1973 noted a 
hypersensitivity to cigarette smoking and recommended that 
the veteran discontinuing smoking.  Records show he was 
treated for recurrent tonsillitis in December 1975, 
headaches, dizziness, and light-headedness in March 1979, 
headaches and a swollen throat in December 1980, and upper 
respiratory infections in July 1981 and November 1981.  
Private medical records include diagnoses of sleep apnea, 
headaches, dizziness, and tinnitus.  A December 2002 
computerized tomography (CT) scan revealed a mucous retention 
cyst in the left maxillary sinus and possible minimal ethmoid 
sinus disease.  Private medical opinions dated in May and 
June 2005 noted a history of tinnitus for 35 years and a 
history of heavy snoring and daytime sleepiness for 25 to 30 
years, indicating an onset during active service.  No medical 
rationale for these opinions, however, were provided.  As the 
veteran has not been provided a VA examination addressing his 
claims, the Board additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by Dingess v. 
Nicholson, 19 Vet. App. 473, is fully 
complied with and satisfied.

2.  The veteran should be scheduled for 
an appropriate VA examination for 
opinions as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that he has 
headaches, dizziness and loss of balance, 
sleep apnea, tinnitus, or a chronic sinus 
disorder as a result of active service.  
The examiner should solicit a detailed 
history of any symptoms manifest during 
active service and of the continuation of 
any such symptoms after service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


